DETAILED ACTION
This action is in response to the preliminary amendment filed 1/23/2019.  Claims 1-8, 13-19, 26 and 30 are pending.  Claims 4, 6-7, 15-17 and 19 have been amended.  Claims 9-12, 20-25, 27-29 and 31-39 have been cancelled.  Independent claims 1, 13, 26 and 30, and corresponding dependent claims are directed towards methods, network node and user equipment for proof-of-presence indication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 16 is objected to because of the following informalities, shown with suggested amendments:  Claim 16 ll. 2-3 “the proof-of-presence indicator and/or information necessary” for proper antecedent basis.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 ll. 1-2 recite the limitation “the verification information” which lacks proper antecedent basis as the parent claim 13 has no recitation of “verification information”.  For purposes of applying prior art claim 15 has been construed as depending from claim 14.
Claim 16 ll. 1-2 recite the limitation “the verification information” which lacks proper antecedent basis as the parent claim 13 has no recitation of “verification information”.  For purposes of applying prior art claim 16 has been construed as depending from claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13-14, 17, 19, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0074782 A1), published Mar. 12, 2015.
As to claim 1, Zhang anticipates a method performed by a network node in a home public land mobile network, HPLMN (Zhang Fig. 1 item 20 Home MNO (Mobile Network Operator); [0021]), of a user equipment, UE (Zhang Fig. 1 item 10 UE; [0021]), comprising:	obtaining, from a visited public land mobile network, VPLMN, a proof-of-presence indicator that represents the UE as being present in the VPLMN (Zhang [0027]-[0029] visiting network affirms to home network that UE is at visiting network; [0031]-[0032] shared key between UE and home network, used by UE to create authentication value which is used to mutually authenticate with home while at visiting network; Fig. 2 steps S7-S10 visiting network passes location of UE to home and home verifies location using shared key); and	verifying whether or not the UE is present in the VPLMN by determining whether or not the proof-of-presence indicator was generated by the UE using a secret shared between the UE and at least the HPLMN (Zhang [0029] home network validate UE authenticity and location; Fig. 2 S9; [0031]-[0032] use of shared key to mutually authenticate between home network and UE at visited network).
As to claim 4, Zhang discloses the invention as claimed as described in claim 1, including further comprising sending sensitive information to the VPLMN based on verifying that the UE is present in the VPLMN (Zhang [0035]-[0036] in response to authentication sending assertion to visiting network for network to acquire data from service provider
As to claim 13, Zhang anticipates a method performed by a user equipment, UE (Zhang Fig. 1 item 10 UE; [0021]), present in a visited public land mobile network, VPLMN (Zhang Fig. 1 item 30 Visited Network; [0021]), comprising:	generating a proof-of-presence indicator that represents the UE as being present in the VPLMN by using a secret shared between the UE and at least a home public land mobile network, HPLMN, of the UE (Zhang [0031]-[0032] shared key between UE and home network, used by UE to create authentication value which is used to mutually authenticate with home while at visiting network); and	sending the proof-of-presence indicator to the VPLMN (Zhang Fig. 2 steps S7-S10 visiting network passes location of UE to home and home verifies location using shared key), the proof-of-presence indicator used by the HPLMN for verification as to whether or not the UE is present in the VPLMN, the verification including a determination regarding whether or not the proof-of-presence indicator was generated by the UE using the secret (Zhang [0027]-[0029] visiting network affirms to home network that UE is at visiting network and home network validates UE authenticity and location; Fig. 2 S9; [0031]-[0032] use of shared key to mutually authenticate between home network and UE at visited network).
As to claim 14, Zhang discloses the invention as claimed as described in claim 13, including wherein generating the proof-of-presence indicator comprises generating verification information, and wherein at least some of the verification information is generated based on the secret (Zhang [0031]-[0032] shared key between UE and home network, used by UE to create authentication value which is used to mutually authenticate with home while at visiting network).
As to claim 17, Zhang discloses the invention as claimed as described in claim 13, including wherein the secret comprises one or more types of verification information to be included in the proof-of-presence and/or information necessary to generate at least some of the verification information (Zhang [0031]-[0032] shared key between UE and home network, used by UE to create authentication value which is used to mutually authenticate with home while at visiting network).
As to claim 19, Zhang discloses the invention as claimed as described in claim 17, including wherein the information necessary to generate at least some of the verification information comprises one or more of a hash function, an initial freshness value, a freshness value increment size, an encryption or decryption key (Zhang [0031]-[0032] shared key between UE and home network, used by UE to create authentication value which is used to mutually authenticate with home while at visiting network), and/or a hash seed value.
As to claim 26, Zhang anticipates a network node of a home public land mobile network, HPLMN(Zhang Fig. 1 item 20 Home MNO (Mobile Network Operator); [0021]), of a user equipment, UE (Zhang Fig. 1 item 10 UE; [0021]), the network node comprising:	a processor and a memory, the memory containing instructions executable by the processor (Zhang Fig. 1 item 20 Home MNO (Mobile Network Operator) is IdP/SSO provider of a physical home network (requires some form of processor/memory); [0021]) whereby the network node is configured to:	obtain, from a visited public land mobile network, VPLMN, a proof-of-presence indicator that represents the UE as being present in the VPLMN (Zhang [0027]-[0029] visiting network affirms to home network that UE is at visiting network; [0031]-[0032] shared key between UE and home network, used by UE to create authentication value which is used to mutually authenticate with home while at visiting network; Fig. 2 steps S7-S10 visiting network passes location of UE to home and home verifies location using shared key); and	verify whether or not the UE is present in the VPLMN by determining whether or not the proof-of-presence indicator was generated by the UE using a secret shared between the UE and at least the HPLMN (Zhang [0029] home network validate UE authenticity and location; Fig. 2 S9; [0031]-[0032] use of shared key to mutually authenticate between home network and UE at visited network).
As to claim 30, Zhang anticipates a user equipment, UE (Zhang Fig. 1 item 10 UE; [0021]), present in a visited public land mobile network, VPLMN (Zhang Fig. 1 item 30 Visited Network; [0021]), the UE comprising:	a processor and a memory, the memory containing instructions executable by the processor (Zhang Fig. 1 item 10 showing user equipment as a cellular phone (requiring processor and memory)) whereby the network node is configured to:		generate a proof-of-presence indicator that represents the UE as being present in the VPLMN by using a secret shared between the UE and at least a home shared key between UE and home network, used by UE to create authentication value which is used to mutually authenticate with home while at visiting network); and		send the proof-of-presence indicator to the VPLMN (Zhang Fig. 2 steps S7-S10 visiting network passes location of UE to home and home verifies location using shared key), the proof-of-presence indicator used by the HPLMN for verification as to whether or not the UE is present in the VPLMN, the verification including a determination regarding whether or not the proof-of-presence indicator was generated by the UE using the secret (Zhang [0027]-[0029] visiting network affirms to home network that UE is at visiting network and home network validates UE authenticity and location; Fig. 2 S9; [0031]-[0032] use of shared key to mutually authenticate between home network and UE at visited network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0074782 A1), published Mar. 12, 2015, in view of Zhu et al. (US 2006/0274899 A1), published Dec. 7, 2006.
As to claim 2, Zhang substantially discloses the invention as claimed as described in claim 1, failing to explicitly disclose wherein verifying whether or not the UE is present in the VPLMN comprises: obtaining local verification information, wherein at least some of the local verification information is obtained using the secret; and comparing verification information in the proof-of-presence indicator to the local verification information.	Zhu describes a system for secure messaging.	With this in mind, Zhu discloses obtaining local verification information, wherein at least some of the local verification information is obtained using the secret (Zhu [0076] perform hash on ID and random value using pre-shared key to generate locally calculated client authentication value); and comparing verification information in the proof-of-presence indicator to the local verification information (Zhu [0076] matching locally calculated client authentication value to authentication value provided to authenticate).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the hash value comparison of Zhu with the authentication of Zhang, such that the authentication value in Zhang is a hash value calculated using the shared key, as Zhang already suggests the comparison of an authentication value (Zhang [0032]), and hashing is a well know method of providing a value for authentication that is resistant to falsification.
As to claim 3, Zhang and Zhu disclose the invention as claimed as described in claim 2, including wherein verifying whether or not the UE is present in the VPLMN authentication of UE’s location; Zhu [0076] matching locally calculated client authentication value to authentication value provided to authenticate – a match would indicate UE’s location is authenticated to be in the visited network).
As to claim 5, Zhang and Zhu disclose the invention as claimed as described in claim 2, including wherein verifying whether or not the UE is present in the VPLMN comprises determining that the UE is not present in the VPLMN where the verification information in the proof-of-presence indicator does not match the local verification information (Zhang [0029] authentication of UE’s location; Zhu [0076] matching locally calculated client authentication value to authentication value provided to authenticate – a failure to match would indicate UE’s location cannot be authenticated).
As to claim 8, Zhang and Zhu disclose the invention as claimed as described in claim 2, including wherein the local verification information comprises identification information associated with the VPLMN (Zhang [0052] visited network sends location information of UE to home network – location information is identification information associated with visited network), the method further comprising obtaining the identification information from memory in the network node or via a communication received from the VPLMN (Zhang [0052] visited network sends location information of UE to home network), a PLMN other than the VPLMN, an external Internet Protocol (IP) 
As to claim 18, Zhang substantially discloses the invention as claimed as described in claim 17, failing to explicitly disclose wherein the verification information comprises one or more hash values, a freshness value, a digital signature of the UE, and/or identification information of the VPLMN.	Zhu discloses wherein the verification information comprises one or more hash values (Zhu [0076] perform hash on ID and random value using pre-shared key to generate locally calculated client authentication value, and matching locally calculated client authentication value to authentication value provided (which would be a hash value) to authenticate), a freshness value, a digital signature of the UE, and/or identification information of the VPLMN   It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the hash value comparison of Zhu with the authentication of Zhang, such that the authentication value in Zhang is a hash value calculated using the shared key, as Zhang already suggests the comparison of an authentication value (Zhang [0032]), and hashing is a well know method of providing a value for authentication that is resistant to falsification.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0074782 A1), published Mar. 12, 2015, in view of Roskind (US 2003/0163737 A1), published Aug. 28, 3003.
As to claim 6, Zhang substantially discloses the invention as claimed as described in claim 1, failing however to explicitly include further comprising sending a failure message to the VPLMN based on verifying that the UE is not present in the VPLMN.	Roskind describes a simple secure login with multiple-authentication providers.	With this in mind, Roskind discloses sending a failure message based on a failure to authenticate (Roskind [0109] during processing of authentication request if two hash values fail to match a failure message is returned to the requestor).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the authentication failure message of Roskind with the authentication of the UE by the home network in Zhang, such that a failure message is returned to the visited network upon failure to authenticate the UE, as it would advantageously allow for the visited network to move forward with processing of the access UE in the visited network (i.e. whether to retry or not).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0074782 A1), published Mar. 12, 2015, in view of Zhu et al. (US 2006/0274899 A1), published Dec. 7, 2006, in view of Popp (US 2007/0050635 A1), published Mar. 1, 2007.
As to claim 7, Zhang and Zhu substantially disclose the invention as claimed as described in claim 2, failing however to explicitly disclose wherein the local verification information comprises a freshness value, the method further comprising updating the a count value is include in the hash (HMAC-SHA1) calculation), the method further comprising updating the freshness value based upon verifying whether or not the UE is present in the VPLMN (Popp [0011] once authentication occurs the counter is incremented).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the counter value of Popp with the authentication value of Zhang and Zhu, such that a counter value us in the authentication process is maintained by both the UE and home network, as it would advantageously prevent against possible replay attacks (where a previously sent authentication is capture by an adversary and reused to spoof access).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0074782 A1), published Mar. 12, 2015, in view of Popp (US 2007/0050635 A1), published Mar. 1, 2007.
As to claim 15, Zhang substantially discloses the invention as claimed as described in claim 14, failing however to explicitly disclose wherein the verification information comprises a freshness value, and further comprising updating the freshness value.	Popp discloses wherein the verification information comprises a freshness value a count value is include in the hash (HMAC-SHA1) calculation), and further comprising updating the freshness value (Popp [0011] once authentication occurs the counter is incremented).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the counter value of Popp with the authentication value of Zhang, such that a counter value us in the authentication process is maintained by both the UE and home network, as it would advantageously prevent against possible replay attacks (where a previously sent authentication is capture by an adversary and reused to spoof access).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0074782 A1), published Mar. 12, 2015, in view of Popp (US 2007/0050635 A1), published Mar. 1, 2007, in view of Liu et al. (US 2004/0100936 A1), published May 27, 2004.
As to claim 16, Zhang substantially discloses the invention as claimed as described in claim 14, failing however to explicitly disclose wherein the verification information comprises a freshness value, and further comprising updating the freshness value only where a failure indication corresponding to the HPLMN verification is not received during a particular time duration after sending the proof-of-presence to the VPLMN.	Popp discloses wherein the verification information comprises a freshness value (Popp [0011] a count value is include in the hash (HMAC-SHA1) calculation), and once authentication occurs the counter is incremented).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the counter value of Popp with the authentication value of Zhang, such that a counter value us in the authentication process is maintained by both the UE and home network, as it would advantageously prevent against possible replay attacks (where a previously sent authentication is capture by an adversary and reused to spoof access).	Zhang and Popp fail to explicitly disclose updating the freshness value only where a failure indication corresponding to the HPLMN verification is not received during a particular time duration after sending the proof-of-presence to the VPLMN.	Liu describes adaptive adjustment of backoff times in a wireless network communications.	With this in mind, Liu discloses updating a value only where a failure indication is not received during a particular time duration (Liu [0077] incrementing a counter with each time slot that has a successful transmission – counter would not be incremented if failure is in time slot).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the counter incrementing based upon time slot success with the counter updating of Zhang and Popp, such that upon a successful authentication “time slot” the counter used in the hash is incremented, as it would advantageously prevent the desynchronization of a counter value preventing false positives for replay attacks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (US 2010/0146279 A1) is related to hash validation and error notification.
Zhang et al. (US 2007/0111705 A1) is related to roaming charges in a VPLMN.
Khosravi et al. (US 2011/0289306 A1) is related to the verification of authentication data.
Ohashi et al. (US 2017/0311151 A1) is related to roaming agreements between HPLMNs and VPLMNs.
Hedberg et al. (US 2013/0281064 A1) is related to user equipment operation in a VPLMN.
Takeda et al. (US 2004/0205211 A1) is related to mobile node authentication.
Kim (US 2009/0170507 A1) is related to location updating in a VPLMN.
Kim et al. (US 2010/0167755 A1) is related to a HPLMN search method.
Abramov et al. (US 2016/0174077 A1) is related to verification of originator of a request from a foreign PLMN by use of registered address.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492